              Case 3:19-cr-00062-VAB Document 65 Filed 05/11/20 Page 1 of 8



                                   UNITED STATES DISTRICT COURT
                                     DISTRICT OF CONNECTICUT


    UNITED STATES,
         Plaintiff,

             v.                                                    No. 3:19-cr-62 (VAB)

    THERESA FOREMAN,
         Defendant.


            RULING AND ORDER ON MOTION FOR COMPASSIONATE RELEASE

            Theresa Foreman (“Defendant”) has moved for compassionate release under 18 U.S.C. §

3582(c)(1)(A)(i). Mot. for Compassionate Release, ECF No. 56 (Apr. 30, 2020) (“Def.’s Mot.”);

Mem. in Supp. of Mot. for Compassionate Release, ECF No. 56-1 (Apr. 30, 2020) (“Def.’s

Mem.”).

            On May 6, 2020, the Court held a telephonic hearing on the motion. 1 Minute Entry, ECF

No. 64 (May 6, 2020).

            For the reasons set forth below, the Court GRANTS Ms. Foreman’s motion for

compassionate release.

            Ms. Foreman’s term of imprisonment is reduced to TIME SERVED, and she shall be

immediately released from Bureau of Prisons (“BOP”) custody. All other conditions of

supervised release from her January 6, 2020 judgment shall remain in effect.

       I.         BACKGROUND

            On May 4, 2019, Ms. Foreman pled guilty to a one-count Information charging her with

tax evasion under 26 U.S.C. § 7201. Plea Agreement, ECF No. 5 (Mar. 4, 2019). The Court




1
    Ms. Foreman did not appear at the hearing, but through her counsel, waived any right to appear.

                                                           1
              Case 3:19-cr-00062-VAB Document 65 Filed 05/11/20 Page 2 of 8



sentenced her to a prison term of a year and a day, a three-year term of supervised release, a

special assessment of $100.00, and restitution, to be ordered at a later time. Minute Entry, ECF

No. 45 (Jan. 6, 2020); J., ECF No. 46 (January 28, 2020).

            On February 28, 2020, Ms. Foreman self-surrendered to the Bureau of Prisons (“BOP”).

Id.

            On April 3, 2020, the Court issued a restitution order. Order, ECF No. 52 (Apr. 3, 2020).

            On April 30, 2020, Ms. Foreman filed an emergency motion to reduce her sentence under

Section 603 of the First Step Act. Emergency Mot., ECF No. 56 (Apr. 30, 2020); Suppl. Mem.,

ECF No. 56-1 (Apr. 30, 2020) (“Def.’s Mem.”); Exs. B–D, ECF No. 56-2–5 (Apr. 30, 2020).

            On May 4, 2020, the Government filed an opposing memorandum. Gov’t Mem., ECF

No. 52 (May 4, 2020).

            On May 5, 2020, Ms. Foreman filed a reply. Reply, ECF No. 63 (May 5, 2020).

            On May 6, 2020, the Court held a telephonic motion hearing. Minute Entry, ECF No. 64

(May 6, 2020).

      II.      STANDARD OF REVIEW

            A court may modify a term of imprisonment on compassionate release grounds in two

circumstances: (1) “upon motion of the Director of the Bureau of Prisons;” or (2) “upon motion

of the defendant after the defendant has fully exhausted all administrative rights to appeal a

failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant’s facility, whichever is

earlier, . . .” 18 U.S.C. § 3582(c)(1)(A); see also United States v. Gotti, No. 02 CR 743-07 (CM),

2020 WL 497987, at *1 (S.D.N.Y. Jan. 15, 2020) (“In December 2018, as part of the First Step

Act, Congress worked a change to th[e] rule of long standing” that a court could only modify a



                                                    2
            Case 3:19-cr-00062-VAB Document 65 Filed 05/11/20 Page 3 of 8



sentence upon motion from the Bureau of Prisons. “A court may now consider a motion for

compassionate release made by a defendant who has exhausted his administrative remedies by

petitioning the Director of the BOP to make such a motion, assuming the Director fails to act on

the inmate’s request within thirty days[.]”).

          In determining whether to grant a motion to modify a sentence, a court must consider the

factors set forth in 18 U.S.C. § 3553(a). A court may only grant such a modification if it finds

that “extraordinary and compelling reasons warrant” a modification, or that

                 the defendant is at least 70 years of age, has served at least 30 years
                 in prison, pursuant to a sentence imposed under section 3559(c), for
                 the offense or offenses for which the defendant is currently
                 imprisoned, and a determination has been made by the Director of
                 the Bureau of Prisons that the defendant is not a danger to the safety
                 of any other person or the community.

Id. A court must also find that “such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission.” Id.

   III.      DISCUSSION

          The applicable policy statement for compassionate release is found in the U.S.

Sentencing Guidelines (U.S.S.G) § 1B1.13 and Commentary. U.S.S.G. § 1B1.13 states in part:

                 [T]he court may reduce the term of imprisonment if . . . the court
                 determines that [e]xtraordinary and compelling reasons warrant the
                 reduction; . . . [t]he defendant is not a danger to the safety of any
                 other person or to the community, as provided in 18 U.S.C. §
                 3142(g); and [t]he reduction is consistent with this policy statement.

United States v. Lisi, No. 15 CR. 457 (KPF), 2020 WL 881994, at *3 (S.D.N.Y. Feb. 24, 2020)

(quoting U.S.S.G. § 1B1.13(1)(A), (2), and (3)). While there exists a dispute among district

courts as to whether a court must still defer to the BOP’s determination of what qualifies as an

“extraordinary and compelling reason” to modify a sentence, a majority of district courts,

including in this District, have found that courts may make that determination independently.

                                                   3
            Case 3:19-cr-00062-VAB Document 65 Filed 05/11/20 Page 4 of 8



See, e.g., United States v. Rivernider, No. 3:10-cr-222 (RNC), 2020 WL 597393, at *3 (D. Conn.

Feb. 7, 2020) (collecting cases); Lisi, 2020 WL 881994, at *3 (collecting cases). Yet, U.S.S.G.

“§ 1B1.13’s descriptions of ‘extraordinary and compelling reasons’ remain current,” United

States v. Ebbers, No. 02 Cr. 1144-3 (VEC), 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020), and

“[t]he standards for considering the motion remain helpful as guidance to courts which hear these

motions without the BOP as an intermediary,” United States v. Zullo, No. 09 Cr. 0064-02

(GWC), 2019 WL 7562406, at *3 (D. Vt. Sept. 23, 2019).

         Ms. Foreman argues that at fifty-eight years old, she “is highly vulnerable to

complications from COVID-19 due to her hypertension and obesity.” Def.’s Mem. at 8. She

argues further that the conditions at FCI Danbury, and her inability to social distance herself,

leave Ms. Foreman with “no way to protect herself in a prison environment[.]” Id. at 9–10. 2

         The Government argues that, in considering the guidelines established in U.S.S.G. §

1B1.13, Ms. Foreman’s motion can only be satisfied if extraordinary or compelling reasons exist,

as the other factors are either irrelevant or unmet. Gov’t Mem. at 5–6. The Government refers to

CDC guidance and distinguishes between hypertension and pulmonary hypertension. Id. at 6. In

its view, while pulmonary hypertension is an increased risk factor, Ms. Forman suffers from

hypertension and now is prescribed medication for her hypertension—medication “she was not

receiving prior to her arrival at the Bureau of Prisons.” Id. at 7. In its view, she fails to allege that




2
  Ms. Foreman also argued that the Court should waive the exhaustion requirement. Def.’s Mem. at 4. The Warden
at Danbury FCI, however, has since denied her request for compassionate release, stating Ms. Foreman’s “concern
about being potentially exposed to, or possibly contracting, COVID-19 does not currently warrant an early release
from [her] sentence[,]” because she failed to demonstrate a debilitating medical condition and has not served twenty-
five percent of her sentence. Gov’t Mem. at 3–4; Ex. C, ECF No. 62-1 (May 4, 2020). As the Warden has already
denied Ms. Foreman’s request, the Court will not consider exhaustion. See 18 U.S.C. § 3582(c)(1)(A) (exhaustion
requires either exhausting all administrative rights to appeal a failure of the BOP to bring a motion on a defendant’s
behalf or waiting thirty days from the receipt of a request for compassionate release, whichever is earlier).

                                                          4
           Case 3:19-cr-00062-VAB Document 65 Filed 05/11/20 Page 5 of 8



her hypertension is uncontrolled. Id. at 8. The Government further argues that Ms. Foreman

“does NOT suffer from obesity to the degree identified as problematic by the CDC[.]” Id. at 8.

        With respect to cases of COVID at FCI Danbury, the Government notes that “while there

are and have been confirmed cases of COVID-19 among staff and inmates at FCI Danbury, there

have been no confirmed inmate cases at the CAMP, where [Ms. Foreman] is housed.” Id. 3

        Ms. Foreman replies “that hypertension is a critical risk factor . . . [and] is the top

reported comorbidity factor for COVID-19 in New York State when the patient is over 40.”

Reply at 1–2 (emphasis omitted). She argues that “the treatment does not shield her from

complications, particularly since it does not appear that her hypertension is under control.” Id. at

2. In her view, BOP “has done nothing to ‘reduce’ her risk of serious disease, and . . . puts her at

increased risk each day by virtue of her exposure to the virus and her inability to engage in the

protective measures recommended by the CDC.” Id. at 3. Ms. Foreman responds to the

Government’s statements about COVID-19 at Danbury, countering that because staff move

between the various facilities at Danbury, the lack of positive cases at the CAMP, where she is

housed, does not indicate that the “facility has insulated itself from this virus.” Id. at 3.

        The Court agrees.

        Since the outbreak of the COVID-19 pandemic, numerous courts within this Circuit have

held that a defendant’s pre-existing health conditions—respiratory conditions in particular—in

combination with the increased risks of COVID-19 in prisons constitute “extraordinary and

compelling reasons” warranting relief. See, e.g., United States v. Pena, No. 15-cr-551 (AJN),

2020 WL 2301199, at *4 (S.D.N.Y. May 8, 2020) (“This Court has repeatedly recognized that

COVID-19 presents a heightened risk for individuals with hypertension[.]”); United States v.


3
 The Government also notes that Ms. Foreman was reviewed as a candidate for home confinement but denied.
Gov’t Mem. at 9.

                                                      5
           Case 3:19-cr-00062-VAB Document 65 Filed 05/11/20 Page 6 of 8



Scparta, No. 18-cr-578 (AJN), 2020 WL 1910481, at *9 (S.D.N.Y. Apr. 19, 2020) (finding

hypertension a comorbidity which increases the likelihood of serious risk from COVID-19 that,

combined with defendant’s other underlying health issues, warranted compassionate release);

Order on Def.’s Mot. for Compassionate Release at 2–3, United States v. Norris, No. 17-cr-106

(SRU) (ECF No. 119), 3:18-cr-243 (SRU) (ECF No. 37) (Apr. 16, 2020) (“[Mr.] Norris suffers

from asthma and uses an Albuterol inhaler to treat his symptoms. Health officials have

recognized that individuals with chronic respiratory disease are deemed at greater risk of

COVID-19. Due to his incarceration, [Mr.] Norris is unable to properly safeguard against

infection. Therefore, for the reasons set forth in his motion, I conclude that his medical condition

and current conditions of confinement constitute extraordinary and compelling reasons to reduce

his sentence[.]” (internal citations omitted)); United States v. Sawicz, 2020 WL 1815851, at *2

(E.D.N.Y. Apr. 10, 2020) (“The COVID-19 outbreak at FCI Danbury, combined with the fact

that the defendant is at risk of suffering severe complications if he were to contract COVID-19

because of his hypertension, justifies waiver [of the exhaustion requirement] . . . [and]

extraordinary and compelling reasons warrant the defendant’s release from prison.”).

        While Ms. Foreman does not appear to have pulmonary hypertension, hypertension is

still a risk factor, and this factor along with her weight—even if her body mass index is not high

enough to create the highest risk—along with her age of 58, magnifies the risk here. 4 If Ms.

Foreman had been housed at a facility without any cases of COVID-19, perhaps her underlying

medical conditions would not have warranted compassionate release. But the number of cases of

COVID-19 at FCI Danbury creates potentially catastrophic consequences for her. As of May 11,


4
  The CDC recommends that those with hypertension “continue to manage and control their blood pressure and take
their medication as directed.” Coronavirus Disease 2019: At Risk for Severe Illness, CENTERS FOR DISEASE
CONTROL AND PREVENTION (Apr. 17, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/groups-at-higher-risk.html#serious-heart-conditions.

                                                       6
          Case 3:19-cr-00062-VAB Document 65 Filed 05/11/20 Page 7 of 8



2020, BOP has identified twenty-seven current inmate cases, forty-eight recovered inmate cases,

seven current staff cases, fifty recovered staff cases, and one inmate death at Danbury FCI alone.

COVID-19: Coronavirus, U.S. BUREAU OF PRISONS, https://www.bop.gov/coronavirus/ (last

visited Apr. 23, 2020).

       Under 18 U.S.C.§ 3622, the Bureau of Prisons could have obviated the need for

compassionate release by issuing an emergency furlough, which would have permitted Ms.

Foreman to be released to serve her term on home confinement, for only so long as the pandemic

existed and then return to a Bureau of Prison facility, authority this Court lacks. See Order, U.S.

v. Delgado, No. 3:18-cr-17-(VAB)-1, ECF No. 76 at 1 n.1 (Apr. 30, 2020) (noting Congress has

vested the Bureau of Prisons with the power to grant furloughs and place prisoners in home

confinement); United States v. Miles, No. 11 CR. 581 (JFK), 2020 WL 1989290, at *1 (S.D.N.Y.

Apr. 27, 2020) (“The Court, however, lacks the authority to” release the defendant to home

confinement. (citing U. S. v. Kanagbou, 726 F. App’x 21, 25 n.1 (2d Cir. 2018) (summary order)

(“[I]t is well established that the district court does not control how the Executive Branch carries

out a defendant’s sentence.”))); Furloughs, 28 C.F.R. §§ 570.30–570.38 (articulating the

purpose, process, and procedures of inmates eligible for furlough). But the Bureau of Prisons has

not chosen to do so.

       Ms. Foreman is a first-time offender of a non-violent offense. She does not pose a threat

to the community or a danger to the safety of any other person. In the absence of a decision from

BOP to furlough Ms. Foreman, where time is of the essence, reduction of Ms. Foreman’s

sentence to time served is consistent with U.S.S.G. § 1B1.13 because extraordinary and

compelling reasons warrant the reduction.




                                                 7
            Case 3:19-cr-00062-VAB Document 65 Filed 05/11/20 Page 8 of 8



          Accordingly, having considered all of these factors as well as those set forth in 18 U.S.C.

§ 3553(a), the Court concludes that the balance of factors tips in favor of immediate release,

however slightly.

    IV.      CONCLUSION

          For the reasons explained above, the Court GRANTS the motion for compassionate

release under 18 U.S.C. § 3582(c)(1)(A). Ms. Foreman’s term of imprisonment is reduced to

TIME SERVED. It is ORDERED that Ms. Foreman be released immediately to begin her

three-year term of supervised release. All other conditions of supervised release from the Court’s

January 6, 2020, judgment shall remain in effect.

          Upon returning to her home, Ms. Foreman shall self-quarantine for fourteen (14) days.

She must also contact her physician to determine whether she is a candidate for testing for

COVID-19. If her medical provider determines that she needs to be tested, she must comply with

that testing. If the test is positive, she shall promptly report the result to the Bureau of Prisons.

          SO ORDERED at Bridgeport, Connecticut, this 11th day of May, 2020.

                                                                  /s/ Victor A. Bolden
                                                                Victor A. Bolden
                                                                United States District Judge




                                                   8
